DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement filed 11/02/2021 has been considered and the Examiner amended the listing to correct the US Patent No. for cite no. 1.
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-10 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.
This continuation application in pending claims 1, 2, 4, 6, 7, and 9 claim less than claimed in the claims of parent application 17/067,292 in the response filed on 08/04/2021 and correspond to the parent application's claims rejected in the office action having notification date of 05/14/2021.  The priority issue and prior art rejection set forth in that office action is maintained in part into this application for pending claims 1, 2, 4, 6, 7, and 9.  The portion not maintained pertained to priority written description for the claimed "controlling an image-taking element to focus on the detected face;" which had supporting written description identified in the response filed on 08/04/2021.  Additionally these pending claims are subject to non-statutory double patenting rejection. 
This continuation application in pending claims 3, 5, 8, and 10 claim the same limitations added to the independent claims of the parent application 17/067,292 in the response filed on 08/04/2021 to overcome rejections and priority issues set forth in that office action.  However, these pending claims are subject to non-statutory double patenting rejection set forth below.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 3 and 8 avoid statutory double patenting by having a slight difference in wording compared to corresponding patented claims 3 and 8, refer to the below side by side comparison which has the differences highlighted by italic.  Note claims 3 and 8 are rejected below under nonstatutory double patenting.
Claims 3 and 8 as well as their parent claims filed on 11/02/2021:

1. An image display apparatus comprising: 

an image-taking element that converts an optical image into an image signal; 

a display that displays a display image based on the image signal; and 

one or more processors configured to detect a face included in the image signal according to a face evaluation value indicating a feature of the face; 

generate frame display information including face evaluation value information indicating whether a frame line is to be displayed surrounding the detected face; 

control the display to display a frame line around the detected face based on the generated frame display information; 

identify a same detected face corresponding to a same person as a previously detected face; 


3. The image display apparatus according to claim 1, 
wherein the previously detected face is a face detected immediately before a current face detection process. 


control the display to erase, for the detected face identified as the same detected face, the frame line with a lapse of time; 






identify a new detected face that is different from the previously detected face; 

control the display to display a new frame line around the new detected face without erasing the new frame line with a lapse of time; 


control the image-taking element to focus on the detected face; and 

repeat the face detecting process. 
 

6. An image display method comprising: 

converting an optical image into an image signal; 

detecting a face included in the image signal according to a face evaluation value indicating a feature of the face; 

generating frame display information including a face evaluation value information indicating whether a frame line is to be displayed surrounding the detected face; 

displaying a frame line around the detected face based on a comparison of the generated frame display information with a threshold; 

identifying a same detected face corresponding to a same person as a previously detected face; 


8. The image display method according to claim 6,
wherein the previously detected face is a face detected immediately before a current face detection process.


erasing the frame line, for the detected face identified as the same detected face, with a lapse of time; 





identifying a new detected face that is different from the previously detected face; 

displaying a new frame line around the new detected face without erasing the new frame line with a lapse of time; 


controlling an image-taking element to focus on the detected face; and 

repeating the face detecting process.  


Claims 3 and 8 as well as their parent claims of US 11,196,933 B2:

1. An image display apparatus comprising: 

an image-taking element that converts an optical image into an image signal; 

a display that displays a display image based on the image signal; and 

one or more processors configured to detect a face included in the image signal according to a face evaluation value indicating a feature of the face; 

generate frame display information including face evaluation value information indicating whether a frame is to be displayed surrounding the detected face; 

control the display to display a frame around the detected face based on the generated frame display information; 

identify a same detected face corresponding to a same person as a previously detected face, 




where a previously detected face is a face detected immediately before a current face detection process; 


control the display to erase, for the detected face identified as the same detected face, a frame line with a lapse of time; 


3. The image display apparatus according to claim 1, wherein the one or more processors are further configured to 

identify a new detected face being different from a previously detected face, and 

control the display to display the frame around the new face without gradually erasing the frame line.



control the image-taking element to focus on the detected face; and 

repeat the face detecting process.


6. An image display method comprising: 

converting an optical image into an image signal; 

detecting a face included in the image signal according to a face evaluation value indicating a feature of the face; 

generating frame display information including a face evaluation value information indicating whether a frame is to be displayed surrounding the detected face; 

displaying a frame around the detected face based on a comparison of the generated frame display information with a threshold; 

identifying a same detected face corresponding to a same person as a previously detected face, 




where a previously detected face is a face detected immediately before a current face detection process


erasing a frame line, for the detected face identified as the same detected face, with a lapse of time; 


8. The image display method according to claim 6, further comprising 

identifying a new detected face being different from a previously detected face, and 

controlling the display to display the frame around the new face without gradually erasing the frame line.


controlling an image-taking element to focus on the detected face; and 

repeating the face detecting process.




The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. U.S. Patent No. 11,196,933. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are variations of the patented claims.  For example independent claim is broader with regard to patent claim 1 which claimed “, where a previously detected face is a face detected immediately before a current face detection process;” and more narrow with regard to patent claim 1 by including limitations from patented 3.  It would have been obvious to move limitations from a dependent patented claim into the dependent claim’s broadened parent claim in order to more clearly express Applicant’s patent coverage.
Claims filed on 11/02/2021:

1. An image display apparatus comprising: 

an image-taking element that converts an optical image into an image signal; 

a display that displays a display image based on the image signal; and 

one or more processors configured to detect a face included in the image signal according to a face evaluation value indicating a feature of the face; 

generate frame display information including face evaluation value information indicating whether a frame line is to be displayed surrounding the detected face; 

control the display to display a frame line around the detected face based on the generated frame display information; 

identify a same detected face corresponding to a same person as a previously detected face; 




control the display to erase, for the detected face identified as the same detected face, the frame line with a lapse of time; 


identify a new detected face that is different from the previously detected face; 

control the display to display a new frame line around the new detected face without erasing the new frame line with a lapse of time; 

control the image-taking element to focus on the detected face; and 

repeat the face detecting process. 
 
2. The image display apparatus according to claim 1, wherein the frame display information generated by the one or more processors causes a frame line to change according to a lapse of time from a point of time when a determination to switch from display to non-display is made or a point of time when a determination to switch from non-display to display is made.  

Present in this app’s claim 1:



identify a new detected face that is different from the previously detected face; 

control the display to display a new frame line around the new detected face without erasing the new frame line with a lapse of time; 

3. The image display apparatus according to claim 1, wherein the previously detected face is a face detected immediately before a current face detection process. 
 
4. The image display apparatus according to claim 1, wherein the one or more processors are further configured to 





control the display to display the new frame line corresponding to the face evaluation value of the new detected face.  

5. The image display apparatus according to claim 3, wherein the one or more processors are further configured to 





control the display to display the new frame line corresponding to the face evaluation value of the new detected face. 

6. An image display method comprising: 

converting an optical image into an image signal; 

detecting a face included in the image signal according to a face evaluation value indicating a feature of the face; 

generating frame display information including a face evaluation value information indicating whether a frame line is to be displayed surrounding the detected face; 

displaying a frame line around the detected face based on a comparison of the generated frame display information with a threshold; 

identifying a same detected face corresponding to a same person as a previously detected face; 




erasing the frame line, for the detected face identified as the same detected face, with a lapse of time; 

identifying a new detected face that is different from the previously detected face; 

displaying a new frame line around the new detected face without erasing the new frame line with a lapse of time; 

controlling an image-taking element to focus on the detected face; and 

repeating the face detecting process.  

7. The image display method according to claim 6, wherein the generated frame display information causes a frame line to change according to a lapse of time from a point of time when a determination to switch from display to non-display is made or a point of time when a determination to switch from non-display to display is made.  

Present in this app’s claim 6:


identifying a new detected face that is different from the previously detected face; 

displaying a new frame line around the new detected face without erasing the new frame line with a lapse of time; 

8. The image display method according to claim 6, wherein the previously detected face is a face detected immediately before a current face detection process.
  
9. The image display method according to claim 6, further comprising 





displaying the new frame line corresponding to the face evaluation value of the new detected face.  


10. The image display method according to claim 8, further comprising 





displaying the new frame line corresponding to the face evaluation value of the new detected face.  

US 11,196,933 B2 claims:

1. An image display apparatus comprising: 

an image-taking element that converts an optical image into an image signal; 

a display that displays a display image based on the image signal; and 

one or more processors configured to detect a face included in the image signal according to a face evaluation value indicating a feature of the face; 

generate frame display information including face evaluation value information indicating whether a frame is to be displayed surrounding the detected face; 

control the display to display a frame around the detected face based on the generated frame display information; 

identify a same detected face corresponding to a same person as a previously detected face, where a previously detected face is a face detected immediately before a current face detection process; 

control the display to erase, for the detected face identified as the same detected face, a frame line with a lapse of time; 


claimed in patented claim 3 with a slight difference in wording


claimed in patented claim 3 with a slight difference in wording



control the image-taking element to focus on the detected face; and 

repeat the face detecting process.

2. The image display apparatus according to claim 1, wherein the frame display information generated by the one or more processors causes a frame line to change according to a lapse of time from a point of time when a determination to switch from display to non-display is made or a point of time when a determination to switch from non-display to display is made.

3. The image display apparatus according to claim 1, wherein the one or more processors are further configured to 

identify a new detected face being different from a previously detected face, and 

control the display to display the frame around the new face without gradually erasing the frame line.


Claim in patented claim 1





4. The image display apparatus according to claim 1, wherein the one or more processors are further configured to 

identify a new detected face being different from a previously detected face, and 

control the display to display the frame around the new face with a frame line corresponding to the face evaluation value.

5. The image display apparatus according to claim 3, wherein the one or more processors are further configured to 

identify a new detected face being different from a previously detected face, and 

control the display to display the frame around the new face with a frame line corresponding to the face evaluation value.

6. An image display method comprising: 

converting an optical image into an image signal; 

detecting a face included in the image signal according to a face evaluation value indicating a feature of the face; 

generating frame display information including a face evaluation value information indicating whether a frame is to be displayed surrounding the detected face; 

displaying a frame around the detected face based on a comparison of the generated frame display information with a threshold; 

identifying a same detected face corresponding to a same person as a previously detected face, where a previously detected face is a face detected immediately before a current face detection process

erasing a frame line, for the detected face identified as the same detected face, with a lapse of time; 

claimed in patented claim 8 with a slight difference in wording


claimed in patented claim 8 with a slight difference in wording


controlling an image-taking element to focus on the detected face; and 

repeating the face detecting process.

7. The image display method according to claim 6, wherein the generated frame display information causes a frame line to change according to a lapse of time from a point of time when a determination to switch from display to non-display is made or a point of time when a determination to switch from non-display to display is made.

8. The image display method according to claim 6, further comprising 

identifying a new detected face being different from a previously detected face, and 

controlling the display to display the frame around the new face without gradually erasing the frame line.

claimed in patented claim 6




9. The image display method according to claim 6, further comprising 

identifying a new detected face being different from a previously detected face, and 

controlling the display to display the frame around the new face with a frame line corresponding to the face evaluation value.

10. The image display method according to claim 8, further comprising 

identifying a new detected face being different from a previously detected face, and 

controlling the display to display the frame around the new face with a frame line corresponding to the face evaluation value.



Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 17/067,292; 15/642,646; 14/198,358; and 11/730,140, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Claims 1, 2, 4, 6, 7, and 9 fail to comply with 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in this application’s as well as the parent applications’ specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention for the following two reasons.  
Applicant’s written description fails to convey in the context of claim 1 “control the display to erase, for the detected face identified as the same detected face, the frame line with a lapse of time;” and in the context of claim 6 “erasing the frame line, for the detected face identified as the same detected face, with a lapse of time;” because Applicant’s written description describes disappearing of the frames occurs when the face evaluation value is such that display to non-display is to occur.  While these claims claim the disappearing of the frame occurs with a lapse of time after the same face is identified, however, the face is undefined in time and sequence of identified detected faces.  Refer to this Application’s written description’s specification as well the four parent Application’s written description’s specification of which refer to this Application’s oldest Parent Application US Patent Application Serial No. 11/730,140 written description’s specification at:
page 5 lines 2-7 “the frame display information generation device generates the frame display information so that the frame gradually disappears with a lapse of time when it is determined by the display determination device to switch from display to non-display of the frame”;
page 5 lines 8-11 “That is, if it is determined by the display determination device to switch from display to non-display of the frame indicating the particular target, the frame surrounding the detected particular target is displayed in a manner that it gradually disappears with a lapse of time, and thereby sudden change in the frame display can be avoided.”;
page 7 line 30 to page 8 line 2 “generating the frame display information so that the frame gradually disappears with a lapse of time when it is determined to switch from display to non-display of the frame,”;
page 32 lines 3-6 “For example, when the frame line display determination value is X %, and the face evaluation value changes from a value equal to or above the display determination value to a value below the display determination value, the display of the frame is not stopped instantaneously, but the frame line gradually disappears.”; 
page 32 lines 29-31 “That is, even if the face evaluation value changes from a value equal to or above the display determination value to a value below the display determination value, the frame indicating a face does not suddenly disappear but gradually disappears.”;  
page 42 lines 23-25 “Due to such display, when change from display to non-display occurs, the frame indicating a face does not suddenly disappear but gradually disappears from the screen, and smooth display change can be realized.”;  and
as well as the specification discussed during prosecution of parent application 17/067,292, refer to Interview summary of 22 July 2021 and response filed on 08/04/2021, which referred to the discussion of steps S300 and S500 at page 34 lines 29 to page 35 line 11 which states on page 35 lines 8 to 11:
“That is, it is possible that the processing for causing the frame to disappear
with the lapse of time is performed if the face is the same face detected immediately
before the detection, and the processing is not performed if the face is different from the
face detected immediately before the detection.”.

Therefore, Applicant’s written description fails to support a claim to an identified detected face that is undefined in time and sequence of identified detected faces since the described immediately is a very limiting description.  Thus, priority to the earliest US application as well as the foreign priority document is not justified for claims 1, 2, 4, 6, 7, and 9.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 2, 4, 6, 7, and 9 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ogasawara et al., US Patent Application Publication No. 2007/0030375, hereinafter Ogasawara.  A detailed analysis of the claims follows.
	Claim 1:
1. An image display apparatus comprising: 
an image-taking element that converts an optical image into an image signal (Ogasawara:  FIG. 1, imaging lens group 1001, light quantity adjuster 1002, imaging element 1003, analog signal processing circuit 1004, and analog/digital (A/D) converter 1005, paragraphs [0052] and [0053].); 
a display that displays a display image based on the image signal (Ogasawara:  FIG. 1, display unit 1010.); and 
one or more processors (Ogasawara:  FIG. 1, digital signal processing circuit 1007, computer refer to paragraph [0218], CPU refer to paragraph [0224].) configured to 
detect a face included in the image signal according to a face evaluation value indicating a feature of the face (Ogasawara:  digital signal processing circuit 1007 includes a face detection circuit 1016 that performs this claimed function, paragraph [0056].); 
generate frame display information including face evaluation value information indicating whether a frame line is to be displayed surrounding the detected face (Ogasawara:  digital signal processing circuit 1007 includes a face detection circuit 1016 that performs this claimed function, paragraph [0056].); 
control the display to display a frame line around the detected face based on the generated frame display information (Ogasawara:  system control circuit 1012 causes the digital signal processing circuit 1007 to perform this function, step S113 refer to paragraph [0082] and FIG. 2, step S203 refer to paragraph [0084] and FIG. 3, S216 refer to paragraph [0103] and FIG. 3.); 
identify a same detected face corresponding to a same person as a previously detected face (Ogasawara:  digital signal processing circuit 1007 performs this function is step S207 refer to paragraph [0090] and FIG. 3.); 
control the display to erase, for the detected face identified as the same detected face, the frame line with a lapse of time (Ogasawara:  digital signal processing circuit 1007 performs this function in steps S213 and S214 refer to paragraph [0099] and FIG. 3.); 
identify a new detected face that is different from the previously detected face (Ogasawara:  digital signal processing circuit 1007 performs this function in steps S215 and S216 refer to paragraphs [0102] and [0103] and FIG. 3.); 
control the display to display a new frame line around the new detected face (Ogasawara: digital signal processing circuit 1007 performs this function in steps S215 and S216 refer to paragraphs [0102] and [0103] and FIG. 3 and refer to fifth exemplary embodiment illustrated in FIGs. 12A-12F described in paragraphs [0206]-[0209].)
without erasing the new frame line with a lapse of time (Ogasawara: digital signal processing circuit 1007 performs this function in steps S215, S216, S217, S218 refer to paragraphs [0102], [0103], and [0104] and FIG. 3 and refer to fifth exemplary embodiment illustrated in FIGs. 12A-12F described in paragraphs [0206]-[0209].); 
control the image-taking element to focus on the detected face (Ogasawara:  system control circuit 1012 causes the focus control circuit 1014 to perform an AF control in steps S115, S310, and S311refer to paragraphs [0106] and [0114] and FIGs. 2 and 4.); and 
repeat the face detecting process (Ogasawara:  Return A of FIG. 2, paragraphs [0117] and [0135], RETURN of FIGs. 3 and 4, paragraphs [0104] and [0115].). 
	Claim 2:
2. The image display apparatus according to claim 1, 
wherein the frame display information generated by the one or more processors causes a frame line to change according to a lapse of time from a point of time when a determination to switch from display to non-display is made or a point of time when a determination to switch from non-display to display is made (Ogasawara:  digital signal processing circuit 1007 performs this function in erase, steps S213 and S214 refer to paragraphs [0100], [0136], and [0144];  and digital signal processing circuit 1007 performs this function in multi-stage erase refer to paragraph [0210] and FIG. 13.).  
	Claim 4:
4. The image display apparatus according to claim 1, wherein the one or more processors are further configured to control the display to display the new frame line corresponding to the face evaluation value of the new detected face (Ogasawara:  digital signal processing circuit 1007 performs this function in steps S215 and S216 refer to paragraphs [0102] and [0103] and FIG. 3 and refer to fifth exemplary embodiment illustrated in FIGs. 12A-12F described in paragraphs [0206]-[0209].).  
	Claims 6, 7, and 9:
	Claims 6, 7, and 9 are method claim versions of apparatus claims 1, 2, and 4 and method claims 6, 7, and 9 are rejected for the same rationale given for claims 1, 2, 
and 4.
Allowable Subject Matter
Claims 3, 5, 8, and 10 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if a proper terminal disclaimer is filed.  Each of these dependent claims limit their parent claims such that the priority issue is overcome. 
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 3:
The prior art of record fails to teach or suggest in the context of dependent claim 3 and in the context independent claim 1 “, wherein the previously detected face is a face detected immediately before a current face detection process” present in dependent claim 3 and “identify a same detected face corresponding to a same person as a previously detected face; control the display to erase, for the detected face identified as the same detected face, the frame line with a lapse of time;” present in independent claim 1.
The quoted claim limitation present in claims 3 and 1 like in the parent application 17/067,292 also distinguishes this application’s claimed invention from the claimed invention claimed in Applicant's parent patents 10,841,499; 10,554,894; 9,736,379; and 8,704,856.
Claim 8:
 The prior art of record fails to teach or suggest in the context of dependent claim 8 and in the context independent claim 6 “, wherein the previously detected face is a face detected immediately before a current face detection process” present in dependent claim 8 and “identifying a same detected face corresponding to a same person as a previously detected face; erasing the frame line, for the detected face identified as the same detected face, with a lapse of time;” present in independent 
claim 6. 
The quoted claim limitation present in claims 8 and 6 like in the parent application 17/067,292 also distinguishes this application’s claimed invention from the claimed invention claimed in Applicant's parent patents 10,841,499; 10,554,894; 9,736,379; and 8,704,856.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571)272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information 



system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613